Citation Nr: 1709369	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  08-38 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as secondary to the service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1990 to June 1997.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  During the course of the appeal, the Veteran moved to Louisiana and jurisdiction of the appeal was transferred to the RO in New Orleans, Louisiana.

On the December 2008 VA Form 9, the Veteran requested a videoconference Board hearing; however, after receiving notice of the scheduled hearing, he did not appear for the hearing, and did not request its postponement.  In consideration of the foregoing, the Board finds that the hearing request is considered withdrawn.  
38 C.F.R. § 20.704(d) (2016).

In February 2012, the Board denied service connection for a cervical spine disability and initial compensable ratings for a left and right knee disorder.  The Board remanded the issue of service connection for a psychiatric disability for a supplemental VA medical opinion addressing secondary aggravation, and subsequent readjudication of the appeal.  Because the Veteran did not report for the VA examination scheduled to help provide the requested medical opinion, no supplemental VA medical opinion was obtained.  In consideration thereof, the Board finds that there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 
22 Vet. App. 97 (2008).

In December 2015, the Board referred the case to the Veterans Health Administration (VHA) for a medical expert opinion to address certain medical questions pertaining to the issue on appeal.  In August 2016, a medical opinion from a VA psychiatrist was obtained, and a copy of the medical opinion was provided to the Veteran and the representative.  38 C.F.R. § 20.901 (2016) (the Board has the authority to obtain a VHA medical expert opinion when, in its judgment, such medical expertise is needed for an equitable disposition of an appeal).  



FINDINGS OF FACT

1.  Service connection is in effect for the following disabilities: left shoulder strain with degenerative joint disease, rated at 10 percent; right tinnitus, rated at 10 percent; psoriasis, rated at 10 percent; left knee strain, rated at 0 percent; right knee strain, rated at 0 percent; and scar of the left distal index finger, rated at 0 percent.  

2.  The current psychiatric disability was manifested years after service and was not caused or worsened beyond the normal progression by any service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, claimed as secondary to the service-connected disabilities, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the July 2007 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with a VA examination in November 2006.  The February supplemental VA medical opinion and August 2016 VHA advisory medical opinion were also obtained in connection with the appeal.  Collectively, the VA examination reports and VHA advisory medical opinion include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA reviewer considered a complete and accurate history of the claimed disability as provided through review of the record, which included prior interview of the Veteran and the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life.  The November 2006 VA examiner performed a thorough mental disorders examination and had sufficient facts and data regarding the history and condition of the claimed psychiatric disability when making the psychiatric diagnosis.  The August 2016 VA reviewing psychiatrist had adequate facts and data regarding the history and condition of the claimed psychiatric disability when rendering the medical opinion on the questions of secondary causation and aggravation.  For these reasons, the Board finds that the collective VA examination reports and VHA advisory medical opinion are adequate, and there is no need for further examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with Major Depressive Disorder (MDD) with no history of psychosis.  The psychiatric diagnosis is not a "chronic disease" under 
38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective August 4, 2014, VA revised the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014). 

The revised provisions apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  The provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.  In this case, the appeal was certified to the Board in October 2009, so the revised regulations are not applicable.


Service Connection Analysis

The Veteran contends that a psychiatric disability, which has been diagnosed as MDD, was either caused or aggravated by the service-connected disabilities.  This is the sole contention and he has advanced no other theory of entitlement to service connection.

The evidence of record does not indicate that the currently diagnosed MDD, which were first manifested several years after service separation, are causally or etiologically related to service; therefore, the Board need not address whether service connection is warranted for the psychiatric disability on a direct basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Accordingly, the analysis below is focused solely on the theory of secondary service connection, the only theory of entitlement that has been advanced by the Veteran and raised by the record.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the current psychiatric disability was either caused or aggravated by any service-connected disability.  Service connection is in effect for the following disabilities: left shoulder strain with degenerative joint disease, rated at 10 percent; right tinnitus, rated at 10 percent; psoriasis, rated at 10 percent; left knee strain, rated at 0 percent; right knee strain, rated at 0 percent; and scar of the left distal index finger, rated at 0 percent.  

After review of the record and providing a summary of the relevant documentation contained therein, the August 2016 VA reviewing psychiatrist opined that it was more likely than not that the service-connected disabilities neither caused nor aggravated the psychiatric disability.  In support of the medical opinion, the August 2016 VA reviewing psychiatrist explained that there was no evidence that any of 

the service-connected disabilities were precipitating or aggravating factors in the diagnosis of Major Depression, which was a condition that can arise on its own without any such stressors and usually resolved without persistent disability.    

Because the August 2016 VA reviewing psychiatrist has expertise in the area of psychiatric disabilities, had adequate facts and data on which to base the medical opinion, and provided sound rationale for the medical opinion, the August 2016 VHA advisory medical opinion is of significant probative value.  There is no other adequate and competent medical opinion of record.  

Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced at any given time, as well as a contemporaneous diagnosis by a medical provider, he is not competent to diagnose a psychiatric disability or render a competent medical opinion on the questions of causation or aggravation because answers to such questions require medical expertise in the area of psychiatric disorders and falls outside the realm of common knowledge of a lay person.  See generally Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  The DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders.  

The weight of the evidence shows that the current psychiatric disability was not related to a service-connected disability on either a causation or aggravation basis.  Consequently, the Veteran's opinion attributing the current psychiatric symptoms to any service-connected disability is of no probative value, and the weight of the lay and medical evidence of record shows no causal or aggravation relationship 

between the current psychiatric disability and any service-connected disability.  As the preponderance of the evidence is against the claim, the Board finds that the appeal for service connection for a psychiatric disability must be denied.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a psychiatric disability, claimed as secondary to the service-connected disabilities, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


